MEMORANDUM OPINION

                                         No. 04-12-00549-CR

                                      IN RE Vincent Dale ROSS

                                    Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: August 31, 2012

PETITION FOR WRIT OF PROHIBITION DENIED

           On August 28, 2012, relator filed a petition for writ of prohibition. However, this court’s

authority to issue writs of prohibition is limited to those necessary to enforce our jurisdiction.

See TEX. GOV’T CODE ANN. § 22.221(a) (West 2004); In re Garza, 153 S.W.3d 97, 103 (Tex.

App.—San Antonio 2004, orig. proceeding). Relator has not established the writ he seeks is

necessary to enforce this court’s jurisdiction.          Accordingly, relator’s petition for writ of

prohibition is DENIED. See TEX. R. APP. P. 52.8(a).

                                                                 PER CURIAM

DO NOT PUBLISH



1
 This proceeding arises out of Cause No. CR120407, in the County Court at Law, Kerr County, Texas, the
Honorable Spencer Brown presiding, and Cause No. B12276, in the 198th Judicial District Court, Kerr County,
Texas, the Honorable Rex Emerson presiding.